[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION, RE: MOTION #101 MOTION TO DISMISS
The matter before the court concerns the defendant's motion to dismiss the plaintiffs complaint for lack of jurisdiction.
The defendant asserts that the instant action has a return date of December 4, 2000. Defendant further asserts that the aforementioned date falls on a Monday.
Section 52-48 of the Connecticut General Statutes concerns the return day for process. Subsection 52-48 (a) provides that:
  Process in civil actions, including transfers and applications for relief or removal, but not including summary process actions, brought to the Superior Court may be made returnable on any Tuesday in any month.
The defendant asserts that whereas the instant action was not made returnable on a Tuesday, this court is without jurisdiction.
Section 52-72 concerns an amendment of process. Subsection 52-72 (a) provides that:
  Any court shall allow a proper amendment to civil process which has been made returnable to the wrong return day or is for any other reason defective, upon payment of costs taxable upon sustaining a plea in abatement The plaintiff in this action has filed a motion to amend its complaint pursuant to the provisions of § 52-72. In light of the foregoing, the motion to dismiss is denied.
  ___________________ Richard A. Robinson, J January 22, 2002